ORDER
The Disciplinary Review Board on October 30,1996, having filed with the Court its decision concluding that SYLVIA BRANDON-*26PEREZ of WEST NEW YORK, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of six months for her violation of RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that SYLVIA BRANDON-PEREZ is hereby suspended from the practice of law for a period of six months, effective May 16, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.